                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                  )
                                                        )
         MELISSA GAIL NAPIER                            )        CASE NO: 3:19-bk-00703
                                                        )        CHAPTER 13
                 Debtor.                                )        JUDGE CHARLES M. WALKER



         DEBTOR’S OBJECTION TO TRUSTEE’S MOTION TO DISALLOW CLAIM
 OF U.S. BANK TRUST, N.A. (PAYEE BSI FINANCIAL SERVICES) (COURT CLAIM 16) AND
           MOTION FOR DETERMINATION OF PREPETITION ARREARS AND
                         ONGOING MORTGAGE PAYMENT



         Comes now the Debtor, by and through counsel, and objects to the Trustee’s Motion to Disallow

Claim of U.S. Bank Trust, N.A. (Payee BSI Financial Services) (Court Claim 16) and Motion for

Determination of Prepetition Arrears and Ongoing Mortgage Payment [Court Docket No. 32]. Response

deadline is July 5, 2019 and hearing date is July 15, 2019. In support of this response, Debtor would show

the following:

    1. Debtor filed for Chapter 13 bankruptcy on February 5, 2019.

    2. Debtor’s Chapter 13 plan was confirmed on May 23, 2019.

    3. U.S. Bank Trust, N.A. (Payee BSI Financial Services) filed a timely proof of claim on April 16,

         2019.

    4. Debtor’s counsel objects to the determination of the ongoing mortgage payment in the amount of

         $507.51.

    5. Debtor does not object to the disallowance of the prepetition arrears.

    6. Debtor’s counsel respectfully requests time to review the allegations contained in the Trustee’s

         Motion and address this issue with Creditor.

WHEREFORE the Debtor respectfully requests the matter be set for hearing.




Case 3:19-bk-00703          Doc 35    Filed 07/05/19 Entered 07/05/19 15:56:06               Desc Main
                                      Document     Page 1 of 2
      Dated on July 5, 2019.

                                         Respectfully submitted,

                                         /s/Alise Housden
                                         Alise Housden (TN BPR #034282)
                                         Long, Burnett & Johnson, PLLC
                                         302 42nd Avenue North
                                         Nashville, TN 37209
                                         T: 615-386-0075
                                         F: 615-864-8419
                                         ecfmail@tennessee-bankruptcy.com
                                         Attorney for Debtor




Case 3:19-bk-00703      Doc 35   Filed 07/05/19 Entered 07/05/19 15:56:06   Desc Main
                                 Document     Page 2 of 2
